        Case 8-18-08167-ast            Doc 1      Filed 12/07/18   Entered 12/07/18 13:22:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:

ANTHONY T. ROSS, Jr.,                                              Case No. 8-16-74455-AST
                                                                   Chapter 7
------------------------------------------------------X

THE BANKRUPTCY ESTATE OF
ANTHONY T. ROSS, Jr., by ROBERT L.
PRYOR, Esq., as the Chapter 7 Trustee

                                   Plaintiff,                      Adv. Pro.

                 - against -

ANTHONY T. ROSS, Jr.
                                    Defendant.
------------------------------------------------------------X

                                            COMPLAINT

                 Plaintiff, the Bankruptcy Estate of Anthony T. Ross, Jr., by Robert L. Pryor, Esq., as

the Chapter 7 Trustee (the "Plaintiff" or "Trustee"), in the above captioned Chapter 7 case, by his

attorneys Pryor & Mandelup, L.L.P., as and for his Complaint against the Defendant, Anthony T.

Ross, Jr. (the “Defendant”), alleges as follows:

                                    PARTIES AND JURISDICTION

        1.       This is an adversary proceeding brought by the Trustee against the Defendant,

commenced pursuant to Bankruptcy Rule 7001(4), for a judgment revoking the Debtor’s discharge

pursuant to 11 U.S.C.§§ 727(d)(1), 727(d)(2) and 727(d)(3) in that the Debtor: (i) obtained his

discharge through his fraud; and the Trustee did not know of the fraud until after March 7, 2017, the

date the discharge was granted; (ii) acquired property that is property of the estate, or became entitled

to acquire property that would be property of the estate, and knowingly and fraudulently failed to

                                                          -1-
        Case 8-18-08167-ast        Doc 1     Filed 12/07/18      Entered 12/07/18 13:22:54




report the acquisition of the property, or to deliver or surrender the property to the Trustee and (iii)

committed an act specified under 11 U.S.C. §727(a)(6), in that he refused to obey a lawful Order of

the Bankruptcy Court.

        2.      The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§ 157(b)(1), and 28 U.S.C. § 1334, and the Standing Order of Referral of Bankruptcy Cases to

Bankruptcy Judges, entered in the United States Bankruptcy Court for the Eastern District of New

York.

        3.      Venue is properly placed in this court under 28 U.S.C.§ 1409.

        4.      This is a core proceeding as said term is defined in 28 U.S.C. § 157(b)(2)(A), (J) and

(O), as it relates directly to this Chapter 7 case entitled “Anthony T. Ross, Jr.” pending in this

District under case number 8-16-74455-ast.

        5.      In the event that this Court determines that any cause of action set forth herein does

not constitute a core proceeding then, in such event, the Trustee Plaintiff consents to the issuance

by this Court of final conclusions of law and findings of fact, pursuant to Bankruptcy Rule 7052(a).

        6.      The statutory predicates for this proceeding are §§ 727(d)(1), 727(d)(2), 727(d)(3),

of the Bankruptcy Code and Bankruptcy Rule 7001(4) of the Federal Rules of Bankruptcy Procedure.

Jurisdiction of this matter has been conferred upon this Court under 28 U.S.C. § 157(b)(2)(A), §

157(b)(2)(E), 28 U.S.C. § 157(b)(2)(J), 28 U.S.C. § 157(b)(2)(O) and 28 U.S.C. § 1334.

                                              PARTIES

        7.      Plaintiff is The Bankruptcy Estate of Anthony T. Ross, Jr. Robert L. Pryor, is the

duly appointed Trustee in the above captioned case with offices located at 675 Old Country

Road, Westbury, New York and is prosecuting this action on behalf of the Plaintiff as its


                                                  -2-
       Case 8-18-08167-ast       Doc 1     Filed 12/07/18     Entered 12/07/18 13:22:54




authorized representative pursuant to 11 U.S.C. § 323(b) and Rule 6009 of the Federal Rules of

Bankruptcy Procedure.

       8.      Upon information and belief, the Defendant, Anthony T. Ross, Jr., is an individual

residing at 20 Ingraham Lane, Hempstead, NY 11550.

                                        BACKGROUND

       9.      On September 28, 2016, the Debtor filed a voluntary petition for relief from his

creditors, pursuant to Chapter 7 of the Bankruptcy Reform Act of 1978, as amended (the

“Bankruptcy Code”).

       10.     On November 2, 2016, the first meeting of creditors (the “341 Meeting”) was

held, pursuant to Section 341(a) of the Bankruptcy Code, at which time Robert L. Pryor qualified

as permanent Trustee. However, the Debtor did not submit to a § 341 Examination until January

17, 2017.

       11.     The Trustee filed his Report Of No Distribution in this case on January 5, 2018.

       12.     Subsequent to the filing of the Report of No Distribution and on or about April

26, 2018, the Debtor filed an Amended Schedule “D” (Docket Item # 81), an Amended

Statement of Intention (Docket Item # 82) and an Amended List of Creditors (Docket Item # 83)

(collectively referred to as the “Amendments”).

       13.     In reviewing the contents of the Amendments, the Trustee learned for the first

time that the Debtor held an ownership interest in the following real properties (the “Real

Properties”), to wit:

                                      6236 Katelyn Park, Lithonia GA;

                                      6433 Parkway Terrace, Lithonia GA;


                                                -3-
       Case 8-18-08167-ast          Doc 1    Filed 12/07/18     Entered 12/07/18 13:22:54




                                        5801 Rock Springs Road, Lithonia GA;

                                        2254 Fifth Avenue, New York, New York; and

                                        35 Ingraham Street a/k/a 6 Oak Avenue Hempstead NY

       14        By virtue of the fact that the aforementioned Real Properties had not been

previously disclosed in the Debtor’s petition and schedules, the Trustee filed a Notice of Recision

of his Report of No Distribution on April 30, 2018.

       15.        By letter dated June 8, 2018 (the “June 8 Letter”), Plaintiff wrote to the Debtor

requesting that he provide the Trustee with relevant information concerning the Real Properties,

including but not limited to copies of the deeds, mortgages, mortgage statements and any

judgments or liens encumbering the Real Properties.

       16.       The Debtor failed to provide the Trustee with any information responsive to the

June 8 Letter.

       17.       Rather than comply with the Trustee’s document demand, the Debtor filed a

motion to strike (the “Motion to Strike”) the Trustee’s Rescission of his Report of No

Distribution.

       18.       The Debtor’s Motion to Strike was denied by Order of the Bankruptcy Court on

September 12, 2018 (the “September 12 Order”).

       19.       In addition to denying the Debtor’s Motion to Strike, the September 12 Order

also required the Debtor to turnover the following information with regards to the Real Properties

to the Trustee on or before September 17, 2018, to wit:

                 A. Copies of the deeds for the Real Properties;

                 B. Copies of any mortgages encumbering the Real Properties;


                                                  -4-
      Case 8-18-08167-ast        Doc 1    Filed 12/07/18     Entered 12/07/18 13:22:54




               C. Statements indicating the balances owed on the notes and mortgages

               encumbering the Real Properties;

               D. Copies of any and all judgments and/or tax liens encumbering the Real

               Properties; and

               E. Copies of any and all closing statements for the Real Properties.

Annexed as Exhibit “A” is a true copy of the September 12 Order with Notice of Entry dated

September 12, 2018 along with Affidavit of Service.

       20.     The September 12 Order also required the Debtor to submit to a §341

Examination and/or 2004 Examination on a date, time and place designated by the Trustee. See

Exhibit “A”.

       21.     The Debtor refused to turnover the information regarding the Real Properties to

the Trustee as required by the September 12 Order.

       22.     The Debtor refused to submit to a §341 Examination and/or 2004 Examination as

required by the September 12 Order.

       23.     By letter dated October 3, 2018 (the “October 3 Letter”), Plaintiff once again

demanded that the Debtor produce all of the requested documentation concerning the Real

Properties required by the September 12 Order to the Trustee’s office no later than 12:00 p.m. on

October 12th , 2018. Annexed as Exhibit “B” is a true copy of the October 3 Letter.

       24.     The October 3 Letter also directed that the Debtor submit to an examination at the

Trustee’s Office on October 19, 2018 at 11:00 a.m. as required by the September 12 Order.

See Exhibit “B”.




                                               -5-
       Case 8-18-08167-ast         Doc 1    Filed 12/07/18    Entered 12/07/18 13:22:54




       25.      The Debtor refused to turnover the documentation regarding the Real Properties,

as demanded in the October 3 Letter and required by the September 12 Order.

       26.     The Debtor refused to submit to an examination at the Trustee’s Office on

October 19, 2018 at 11:00 a.m., as demanded in the October 3 Letter and required by the

September 12 Order.

       27.     The Debtor was granted a Chapter 7 Discharge by Order of the Bankruptcy Court

entered on March 7, 2017.

                                        First Cause of Action
                          Revocation of Discharge - 11 U.S.C. § 727(d)(1)

       28.     The Trustee repeats and realleges each allegation contained in paragraphs “1"

through “27", as if each was more fully set forth herein.

       29.     11 U.S.C. §727(d)(1) provides that on request of the Trustee, and after notice and a

hearing, the Court shall revoke a Chapter 7 discharge if such discharge was obtained through

fraud of the Debtor, and the requesting party did not know of such fraud until after the granting

of such discharge.

       30.     The Debtor was granted a Chapter 7 Discharge by Order of the Bankruptcy Court

entered on March 7, 2017.

       31.     The Amendments were the first time that the Trustee ever learned of the existence

of the Real Properties.

       32.     The Debtor was under a duty to disclose his ownership interest in the Real

Properties at the time of his Bankruptcy filing pursuant to 11 U.S.C. §521.

       33.      The Debtor breached that duty of disclosure by failing to list his ownership

interest in and to the Real Properties.




                                                 -6-
       Case 8-18-08167-ast        Doc 1    Filed 12/07/18      Entered 12/07/18 13:22:54




       34.     The Debtor, knowingly and fraudulently, failed to disclose his interest in the Real

Properties.

       35.     By virtue of the fact that the Debtor obtained his discharge by fraud, and the

Trustee did not discover this fraud until after he had been provided with copies of the

Amendments on or about April 26, 2018, the Debtor’s discharge should be revoked pursuant to

11 U.S.C. §727(d)(1).

                                     Second Cause of Action
                               Revocation of Discharge - 11 U.S.C. § 727(d)(2)

       36.     The Trustee repeats and realleges each allegation contained in paragraphs “1"

through “35", as if each was more fully set forth herein.

       37.     11 U.S.C. §727(d)(2) provides that on request of the Trustee, and after notice and

a hearing, the Court shall revoke a Chapter 7 discharge if the Debtor acquired property that is

property of the Estate, or became entitled to acquire property that would be property of the

Estate, and knowingly and fraudulently failed to report the acquisition or of entitlement to such

property, or to deliver or surrender such property to the Trustee.

       38.    The Debtor’s interest in the Real Properties is property of the Bankruptcy Estate.

       39.    The Debtor knew that he held an ownership interest in the Real Properties at the

time he filed his Chapter 7 Bankruptcy petition on September 28, 2016.

       40.     The Debtor acquired an interest in the Real Properties.

       41.     The Debtor was entitled to an interest in the Real Properties.

       42.    The Debtor knew that he was required to disclose all information concerning his

interest in the Real Properties under 11 U.S.C. §521.

       43.     The Debtor never provided the Trustee with information regarding the Real

Properties as required by the September 12 Order.

                                                 -7-
       Case 8-18-08167-ast        Doc 1      Filed 12/07/18    Entered 12/07/18 13:22:54




       44.      The Debtor knowingly and fraudulently failed to turnover to the Trustee

information regarding the Real Properties as required by the September 12 Order.

       45.      The Debtor knowingly and fraudulently failed to report his interest in the Real

Properties to the Trustee.

       46.     The Debtor knowingly and fraudulently failed to report that he had acquired an

interest in the Real Properties to the Trustee.

       47.      The Debtor knowingly and fraudulently failed to report that he was entitled to

acquire an interest in the Real Properties to the Trustee.

       48.     By virtue of the fact that the Debtor was entitled and/or became entitled to acquire

an interest in the Real Properties, and knowingly and fraudulently failed to report his acquisition

and/or right to acquire an interest in the Real Properties, or to turnover information regarding the

Real Properties as required by the September 12 Order, the Debtor’s discharge should be revoked

pursuant to 11 U.S.C. §727(d)(2).

                                        Third Cause of Action
                             Revocation of Discharge - 11 U.S.C. § 727(d)(3)


       49.     The Trustee repeats and realleges each allegation contained in paragraphs “1"

through “48", as if each was more fully set forth herein.

       50.     11 U.S.C. §727(d)(3) provides that on request of the Trustee, and after notice and

a hearing, the Court shall revoke a Chapter 7 discharge if the Debtor committed an act specified

in subsection (a)(6) of 11 U.S.C. §727(a).

       51.     11 U.S.C. §727(a)(6), the court shall grant the Debtor a discharge unless the

Debtor has refused, in the case, to obey any lawful order of the court....”

       52.     The September 12 Order is a lawful order of the Bankruptcy Court.


                                                  -8-
       Case 8-18-08167-ast       Doc 1    Filed 12/07/18      Entered 12/07/18 13:22:54




       53.     The Debtor refused to turnover the information regarding the Real Properties to

the Trustee as required by the September 12 Order.

       54.     The Debtor refused to submit to a §341 Examination and/or 2004 Examination as

required by the September 12 Order.

       55.     By virtue of the fact that the Debtor committed an act under 11 U.S.C. §727(a)(6)

by refusing to comply with the September 12 Order, a lawful Order of the Bankruptcy Court, the

Debtor’s discharge should be revoked pursuant to 11 U.S.C. §727(d)(3).

                      WHEREFORE, Plaintiff demands judgment:

                      1.     On Plaintiff's First Count, Second Count and Third Count, a

judgment revoking the Debtor, Anthony T. Ross, Jr’s Chapter 7 discharge in bankruptcy pursuant

to 11 U.S.C. §§727(d)(1), 727(d)(2) and §727(d)(3);

                      2.     Together with such other and further relief as to this Court appears

fair and equitable.

Dated: Westbury, New York
       December 7, 2018
                                                      PRYOR & MANDELUP, L.L.P.
                                                      Attorneys for Robert L. Pryor, Chapter 7 Trustee

                                            By:        s/Michael Farina
                                                      Michael Farina
                                                      675 Old Country Road
                                                      Westbury, New York 11590
                                                      (516) 997-0999




                                                  -9-
